DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Claims 1, 3-4, 6-7, 9-10, 12-23, 15-16 and 18-21 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 9-10, 12-23, 15-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1, 3-4, 6-7, 9-10, 12-23, 15-16 and 18-21 are drawn to a method, which is within the four statutory categories (i.e. process).   

Step 2A, Prong 1:
Claims 1, 7 and 13 have been amended now to recite:
“receiving perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility; 
determining procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data; 
aggregating the perioperative data according to the procedural context data; 
determining historical trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data, the historical trends correspond to positive and negative procedural outcomes for the surgical procedures; 
interoperatively monitoring a particular surgical procedure performed by a clinician in the facility; 
interoperatively determining a recommendation for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures;…” and these limitations, as drafted, are certain methods of organizing human activities. This is a method of managing interactions between people (such as user following rules or instructions-user determining procedural context data and trends based on the received data and some certain rules). The mere nominal recitation of a generic computer system does not take the claim out of the methods of organizing human interactions grouping.
Dependent claims recite “determining recommendations for the surgical procedures based on the historical trends associated with the surgical procedures”-claims 4, 10 and 16. These limitations, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the cloud analytics system” nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “by the cloud analytics system” language, “determining” in the context of these claims encompasses the user determining the trends and recommendations for the procedures in the mind or using pen and paper (for instance by making a list or drawing a decision tree). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Claims 3, 6, 9, 12 and 15 are ultimately dependent from claims 1, 7, 13 and include all the limitations of claims 1, 7, 13. Therefore, claims 3, 6, 12 and 15 recite the same abstract idea. Claims 3, 6, 9, 12 and 15 describes further limitations regarding the basis for determining a recommendation intraoperatively for the particular surgical procedure. These are all just further describing the abstract idea recited in claims 1, 7, 13, without adding significantly more.  
The claims are directed to an abstract idea.
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“a computer system”, “the computer system comprising a plurality of surgical hubs located within the facility”, “at least one surgical hub comprising a graphical user interface”, “a graphical user interface of a surgical hub”, “using computer system to perform: receiving data, determining procedural context data, aggregating the perioperative data, determining trends associated with the surgical procedures by the computer system, monitoring a particular surgical procedure intraoperatively, determining a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the trends associated with the surgical procedures”, “surgical hubs”, “a cloud analytics system”, “using computer system to perform: determining recommendations for the surgical procedures based on the trends associated with the surgical procedures by the cloud analytics system”, “intraoperatively and simultaneously displaying, by the graphical user interface, to the clinician performing the particular surgical procedure in the facility: the recommendation; and alternative approaches for the clinician performing the particular surgical procedure”. 
The computer system, surgical hubs and the cloud analytics system recited in claim steps at a high-level of generality, and these elements are hardware or software elements. These limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
Claims also recite other additional limitations beyond abstract idea, including functions of receiving/aggregating/transmitting data from/to a database/user, and “displaying, by a graphical user interface of a surgical hub in the computer system, the recommendation…to a clinician” are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
The claims do not amount to " practical application " than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system/cloud analytics system to perform determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. The processes of determining trends on medical procedures or determining recommendations based on comparisons are well-understood, routine and conventional activities known in the healthcare industry. The present specification recites: “The computer system comprises a processor and a network interface…The processor 244 may be any single-core or multicore processor such as those known under the trade name ARM Cortex by Texas Instruments. In one aspect, the processor may be an LM4F230H5QR ARM Cortex-M4F Processor Core, available from Texas Instruments, for example, comprising an on-chip memory of 256 KB single-cycle flash memory, or other non-volatile memory, up to 40 MHz, a prefetch buffer to improve performance above 40 MHz, a 32 KB single-cycle serial random access memory (SRAM), an internal read-only memory (ROM) loaded with StellarisWare® software, a 2 KB electrically erasable programmable read-only memory (EEPROM), and/or one or more pulse width modulation (PWM) modules, one or more quadrature encoder inputs (QEI) analogs, one or more 12-bit analog-to-digital converters (ADCs) with 12 analog input channels, details of which are available for the product datasheet.” In par. 120.  Therefore, the processor recited in the claims are directed to a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Therefore, claims 1, 3-4, 6-7, 9-10, 12-23, 15-16 and 18-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9-10, 12-23, 15-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nawana et al. (hereinafter Nawana) (US Patent No. US 9,700,292 B2).
Claim 1 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs located within the facility, at least one surgical hub comprising a graphical user interface (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22, and “The systems and methods disclosed herein can thus be provided as a singular unit configured to provide the various modules, display the various user interfaces, and capture the data described herein.” In col. 19, lines 31-35); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data (Nawana teaches “The system 10, e.g., the post-op module 206, can be configured to perform an analysis on the collected data through one or more algorithms to generate potential new innovations to the Surgical procedure, such as a combining of steps, introduction of a new tool from a different procedure, adjustment of a physical location of OR staff or equipment, etc.” in col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, historical trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data, the historical trends correspond to positive and negative procedural outcomes for the surgical procedures performed in the facility (Nawana teaches “…The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61, “…the pre-op module 202 can allow Surgeons to electronically perform three-dimensional (3D) simulated surgeries on virtual models of patients to test surgical ease and/or potential surgical outcomes before actually performing the Surgical procedure…” in col. 36, lines 8-13 and “…data stored in the procedure database 316 (and/or in any other database) regarding previously performed actual surgical procedures and outcomes corresponding to the selected surgical procedure performed by the user and/or other users, data regarding the patient on which the simulated surgery will be actually performed, one or more goals identified by the user as being a Surgical outcome goal, etc…” in col. 37, lines 25-32);
intraoperatively, monitoring, by the computer system, a particular surgical procedure performed by a clinician in the facility (Nawana teaches “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); 
intraoperatively determining, by the computer system, a recommendation for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35 and “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); and 
intraoperatively and simultaneously displaying, by the graphical user interface, to the clinician performing the particular procedure in the facility: the recommendation and alternative approaches for clinician performing the particular surgical procedure (Nawana teaches “…The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance. For another example, the indication of the determined variance can include a recommended course of action to match the actual performance of the Surgical procedure to the virtual performance of a Surgical procedure…” In col. 5, lines 33-47).

Claim 3 recites the computer-implemented method of claim 1, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 4 has been amended now to recite the computer-implemented method of claim 3, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the historical trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the historical trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 6 recites the computer-implemented method of claim 1, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 7 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs within the facility , at least one surgical hub comprising a graphical user interface (Nawana teaches “The OR analysis module 234 can be configured to review data collected over multiple Surgical procedures, and can be configured to group the data according to one or more factors such as performing Surgeon, procedure type, patient demographic, instruments and implants used, duration, etc…” in col. 65, line 62 to col. 66, line 22, “…Any of a variety of parties can access, interact with, control, etc. the system 10 from any of a variety of locations. For non-limiting example, as shown in an embodiment illustrated in FIG. 3, the system 10 can be accessible over a network 12 (e.g., over the Internet via cloud computing) from any number of client stations 14 in any number of locations such as a medical facility 16 (e.g., a hospital, an operating room (OR), a nurse’s station, a medical device distribution facility, a medical device company, a hospital’s sterilization, records, or billing departments, etc.), a home base 18 (e.g., a patient's home or office, a Surgeon’s home or office, etc.), a mobile location 20, and so forth…” in col. 20, lines 6-34 and “The systems and methods disclosed herein can thus be provided as a singular unit configured to provide the various modules, display the various user interfaces, and capture the data described herein.” In col. 19, lines 31-35); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana teaches “a menu including Surgical instruments and implants 36 used in actual Surgical procedures of a same type as the selected simulated procedure that the SPP module 218 can display to a user 38…Although the menu is shown in FIG. 8 as a pictorial menu, the menu can be presented in any way, such as all text, all pictorial, or a combination of text and images…” in col. 38, lines 29-58); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data and the images (Nawana; col. 38, lines 29-58, col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; par. 66, lines 2-22); 
determining, by the computer system, historical trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data , the historical trends correspond to positive and negative procedural outcomes for the surgical procedures performed in the facility  (Nawana teaches “The system 10 can thus be configured to analyze each Surgical procedure on the basis of one or more factors such as instrument use efficiency, personnel efficiency, and patient health, as well as be configured to aggregate data regarding multiple Surgical procedures so as to learn trends over time.” in col. 65, lines 46-61 and “…data stored in the procedure database 316 (and/or in any other database) regarding previously performed actual surgical procedures and outcomes corresponding to the selected surgical procedure performed by the user and/or other users, data regarding the patient on which the simulated surgery will be actually performed, one or more goals identified by the user as being a Surgical outcome goal, etc…” in col. 37, lines 25-32);
intraoperatively, monitoring, by the computer system, a particular surgical procedure performed by a clinician in the facility (Nawana teaches “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); 
intraoperatively determining, by the computer system, a recommendation for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35 and “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); and 
intraoperatively and simultaneously displaying, by the graphical user interface, to the clinician performing the particular procedure in the facility: the recommendation and alternative approaches for clinician performing the particular surgical procedure (Nawana teaches “…The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance. For another example, the indication of the determined variance can include a recommended course of action to match the actual performance of the Surgical procedure to the virtual performance of a Surgical procedure…” In col. 5, lines 33-47);
determining, by the computer system, the efficacy of the recommendation (Nawana teaches “Because the treatment compliance module 216 can be configured to simultaneously and continuously receive information regarding multiple patients, the diagnosis and treatment module 200 can continually analyze received data to help determine efficacy of a particular patient’s treatment plan. The diagnosis and treatment module 200 can thus determine that a particular patient's treatment plan should be modified based on another set of patients’ data indicating low or high effectiveness for a particular treatment aspect, such as a specific exercise performed daily.” In col. 35, lines 21-31).

Claim 9 recites the computer-implemented method of claim 7, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).
Claim 10 has been amended now to recite the computer-implemented method of claim 9, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the historical trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the historical trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 12 recites the computer-implemented method of claim 7, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 13 has been amended now to recite a computer-implemented method for collecting data within a facility, the method comprising: 
receiving, by a computer system, perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility, the computer system comprising a plurality of surgical hubs within the facility, at least one surgical hub comprising a graphical user interface (Nawana; col. 65, line 62 to col. 66, line 22 and col. 20, lines 6-34); 
receiving, by the computer system, images of the facility and any staff members or surgical devices located therein from a plurality of cameras located within the facility (Nawana; col. 46, lines 29-45); 
receiving, by the computer system, patient data from a patient databased (Nawana; col. 23, lines 33-64); 
receiving, by the computer system, physiological data from a plurality of patient monitors (Nawana; col. 23, lines 33-64, col. 9, lines 34-44); 
determining, by the computer system, procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data, the images, the patient data, and the physiological data (Nawana; col. 66, lines 2-22); 
aggregating, by the computer system, the perioperative data according to the procedural context data (Nawana; col. 66, lines 2-22); and 
determining, by the computer system, historical trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data, the historical trends correspond to positive and negative procedural outcomes for the surgical procedures performed in the facility (Nawana; col. 65, lines 46-61, col. 36, lines 8-13 and col. 37, lines 25-32);
intraoperatively, monitoring, by the computer system, a particular surgical procedure (Nawana teaches “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); 
intraoperatively determining, by the computer system, a recommendation intraoperatively for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures (Nawana teaches “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35 and “…the processor can be configured to receive plan data regarding a plurality of virtual performances of the Surgical procedure on a plurality of patients, and to receive performance data regarding a plurality actual performances of the surgical procedure on the plurality of patients. The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance.…” in col. 5, lines 28-43); and 
intraoperatively and simultaneously displaying, by the graphical user interface, to the clinician performing the particular procedure in the facility: the recommendation and alternative approaches for clinician performing the particular surgical procedure (Nawana teaches “…The performance data is received in real time with the actual performances of the Surgical procedures. The processor can also be configured to determine if the plan data regarding the plurality of virtual performances varies from the performance data regarding the plurality actual performances, determine if any one or more of the determined variances are a same type of variance, and provide a recommendation to a user performing another virtual performance of the Surgical procedure based on the one or more determined variances determined to be the same type of variance. For another example, the indication of the determined variance can include a recommended course of action to match the actual performance of the Surgical procedure to the virtual performance of a Surgical procedure…” In col. 5, lines 33-47).

Claim 15 recites the computer-implemented method of claim 13, wherein the computer system further comprises a cloud analytics system communicatively coupled to the plurality of surgical hubs (Nawana; col. 47, lines 1-4).

Claim 16 has been amended now to recite the computer-implemented method of claim 15, further comprising: 
determining, by the cloud analytics system, the recommendation intraoperatively for the particular surgical procedure based on the historical trends associated with the surgical procedures (Nawana teaches “cloud server(s) can perform data processing” in col. 47, lines 1-4, and “The operation module compares an actual performance of the selected invasive treatment on the patient with the stored electronic simulation, provides electronic feedback regarding the comparison during the actual performance of the selected invasive treatment that indicates progress of the actual performance of the selected invasive treatment versus the stored electronic simulation, triggers an alarm if the comparison indicates that a step of the actual performance of the selected invasive treatment differs from the stored electronic simulation beyond a predetermined threshold amount of tolerable variance…” in col. 7, lines 23-35); 
transmitting, by the cloud analytics system, the recommendation intraoperatively to the plurality of surgical hubs according to the historical trends associated with the surgical procedures, wherein the plurality of surgical hubs are output devices (Nawana; col. 46, line 65 to col. 47, line 4, col. 17, lines 49-63 and col. 10, lines 18-30); and 
providing, by the computer system, the recommendation intraoperatively to the clinician during the particular surgical procedure (Nawana; col. 7, lines 23-35, col. 17, lines 49-63, col. 45, lines 27-30).

Claim 18 recites the computer-implemented method of claim 13, wherein the procedural context data comprises at least one of; types of the surgical procedures, steps of the surgical procedures, tissue types being operated on, body cavities being operated on, orientations of the surgical devices, or combinations thereof (Nawana; col. 49, lines 10-44).

Claim 19 recites the computer-implemented method of claim 1, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana teaches “The treatment options module 212 can determine the treatment option(s) in a variety of ways. In an exemplary embodiment, the treatment database 312 can include a plurality of possible treatment options, each of the possible treatment options being associated with at least one possible diagnosis. This treatment options data can be organized in any way, such as in a table. The treatment options module 212 can be configured to assemble composite patient data points in real time, until the search crosses a predetermined threshold for meeting an optimal constellation of findings that most perfectly match with a certain treatment option. The treatment options module 212 can be configured to screen for all known contraindications and relative contraindications simultaneously.” In col. 27, lines 13-20, “The treatment options module 212 can be configured to cause a display Screen (e.g., a screen of the same device the user used to enter the symptoms) to show a list of the possible treatment option(s).” in col. 30, lines 63-66).

Claim 20 recites the computer-implemented method of claim 7, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana; col. 27, lines 13-20, col. 30, lines 63-66).

Claim 21 recites the computer-implemented method of claim 13, wherein the comparison of the recommendation and the alternative approaches is displayed in a graphical format (Nawana; col. 27, lines 13-20, col. 30, lines 63-66).

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about 35 USC 101 rejection:
Applicant argues that the amended claims are not directed to certain methods of organizing human activity, since they are not directed to a user simply “following rules or instructions”. In response, Examiner submits that the amended claim limitations recite steps including: 
“receiving perioperative data from a plurality of surgical devices located within the facility, the perioperative data associated with a plurality of surgical procedures performed in the facility; 
determining procedural context data associated with the plurality of surgical procedures based at least in part on the perioperative data; 
aggregating the perioperative data according to the procedural context data; 
determining historical trends associated with the surgical procedures performed in the facility according to the perioperative data and the procedural context data, the historical trends correspond to positive and negative procedural outcomes for the surgical procedures; 
interoperatively monitoring a particular surgical procedure performed by a clinician in the facility; 
interoperatively determining a recommendation for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures;…”
Claim limitations are specifically directed to the abstract idea of certain methods of organizing human activities based on managing personal behavior and interactions between people regarding (perioperatively) determining procedural context data based on perioperative data form a plurality of surgical devices located in the facility, determining historical trends associated with the surgical procedures (including positive and negative outcomes), then (intraoperatively) monitoring a particular procedure performed by a clinician in the facility, determining a recommendation for the particular procedure based on the comparison of the procedures with historical trends. The users can make a determination on the procedural context data, historical trends associated with the surgical procedures and then monitoring the surgical procedure performed by a clinician and can make a determination on a recommendation based on the historical trends related to the surgical procedures in the facility. 
This is a method of managing interactions between people. The mere nominal recitation of a generic computer system does not take the claims out of the methods of organizing human interactions grouping (see MPEP 2106.04(a)(2)). 

Applicant also argues that the claims recite elements that are specifically integrated into a practical application, since the claims recite determining a recommendation to the clinician performing the particular surgery, based on the historical trends from data collected and aggregated from plurality of surgical procedures performed in the facility. Applicant argues that “providing compared data to the user” goes beyond “mere instructions to apply/implement/ automate an abstract idea to a particular field or technological environment. In response, Examiner submits that claims recite a generic computer system, which receives/aggregates data in order to determine a recommendation for the particular surgical procedure. The additional element of using a computer system to perform “receiving/aggregating data in order to determining a recommendation for the particular surgical procedure” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Arguments about 35 USC 102 rejection:
Applicant argues that Nawana reference does not teach “intraoperatively determining, by the computer system, a recommendation for the particular surgical procedure based on a comparison of the particular surgical procedure and the historical trends associated with the surgical procedures”. Applicant argues that Nawana does not teach the comparison is between the actual performance of an invasive treatment and historical trends. In response, Examiner submits that Nawana teaches “data stored in the procedure database 316 (and/or in any other database) regarding previously performed actual surgical procedures and outcomes corresponding to the selected surgical procedure performed by the user and/or other users, data regarding the patient on which the simulated surgery will be actually performed, one or more goals identified by the user as being a Surgical outcome goal, etc…” in col. 37, lines 25-32. 
Nawana describes the system stores data regarding previously performed procedures and their outcomes (historical trends) and develop the optimized plan for the procedure (Nawana; col. 37, lines 7-32). 
Therefore, the arguments are not persuasive and claims are anticipated by Nawana.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626